Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Response to Arguments
Applicant's arguments filed 4/5/2022 regarding the previous objection to claim 1 have been fully considered but they are not persuasive.
Applicant does not appear to have addressed the issue.

Applicant's arguments filed 4/5/2022 regarding the previous 112(b) rejection of claim 5 (as it would pertain to amended claim 1)  have been fully considered but they are not persuasive.
Applicant argues support exists for terming this “a tank” in the specification.
Examiner respectfully disagrees.  While Applicant may have used this term in the specification, Examiner disagrees with this being applied to the claim language.  Tank 16 and storage tank 17 are still collectively forming a single tank.  This can contribute to interpretation issues of the prior art.  For instance, to be consistent with this application of the term “tank”, Dober’s tanks 11 & 12 can each be interpreted as comprising a plurality of sections/portions that are “tanks” that are stacked on each other.

Applicant's arguments filed 4/5/2022 regarding the previous 102 rejection under Dober have been fully considered but they are not persuasive.
Applicant argues Dober does not teach the amended limitations.   Applicant further argues Dober’s machine translation [0024], in that Dober does not teach “completely filling”.
Examiner respectfully disagrees.  Examiner disagrees with Applicant’s characterization of “a tank” regarding the various compartments/portions comprising a single overall tank (see response to argument above regarding the 112(b) rejection of previous claim 5.  see 112(b) rejection below).  Examiner considers a portion of Dober’s tank 11 which is completely filled to read on the claimed tank, which would be consistent with Applicant’s assignment of the term.  The remaining portion can then be interpreted to read on the storage tank.

Claim Objections
Claim 1 objected to because of the following informalities:  “and” is recited at the beginning of the last clause of claim 1, but this should be moved up to the end of the second-to-last clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16, & 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a tank”. Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1-7, tank 16, storage tank 17).  Tank 16 and storage tank 17 appear to form portions of a single tank, even if different volumes thereof.  Applicant’s Figure 9 does depict distinct tanks, but this is not the elected embodiment.  This is presenting an interpretation issue, where the actual overall tank (e.g. combination of tank 16 and storage tank 17) is not being “completely filled”, and there will be an air cushion remaining (compare with Applicant’s Figures 5a & 5b).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 11, 16, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dober et al. (CH 699692, “Dober”).  Applicant provided Dober in an IDS.  Examiner has provided a machine translation thereof.
Dober teaches a dishwasher comprising:

For Claim 1:
A dishwasher comprising: 
a washing container comprising a washing compartment and which is configured to receive washing items to be cleaned (see Figure 1, tub 1); 
a heat pump device which has an evaporator which is arranged within a tank filled with water (see Figure 1, heat pump 18, water tanks 11 & 12, evaporators 22a & 22b), and
a controller (see machine translation, [0020]), 
wherein the tank is fluidically connected to the washing container and to a fresh water inlet device (see Figure 1, tub 1, connection 6, tanks 11 & 12.  refer to conduits), 
wherein the tank is arranged below the washing container and has a top wall facing a washing container bottom (see Figure 1, tub 1, tanks 11 & 12),
wherein a fill level of the tank is set to a lower level at a beginning of a washing program at which an air cushion is formed between a surface of the water in the tank and an inside surface of the top wall of the tank (refer to response to arguments above.  see Dober’s machine translation, [0022]-[0024]).  Examiner notes that the washing program is an intended application and not positively attributed to the controller, 
and wherein the controller is configured to:
determine an end of operation of the heat pump device (see Dober’s machine translation, [0024].  refer to step 9); and 
 in response to determining the end of operation of the heat pump device, increase the fill level of the tank by supplying a filling volume of water to completely fill the tank with water, which causes displacement of the air cushion (refer to 112(b) rejection above regarding the tank.  see Dober’s machine translation, [0024].  refer to step 11]).  Examiner notes that whatever portion of Dober’s tank 11 that is filled can read on the claimed “tank” of claim 1.  

For Claim 2:
The dishwasher according to claim 1, wherein the top wall is oblique and/or runs parallel to the washing container bottom at least in some of the sections of the top wall (see Figure 1, tub 1, tanks 11 & 12). 

For Claim 4: 
The dishwasher according to claim 1, wherein the tank has a first compartment and a second compartment (see Figure 1, refer to volumes/portions of tanks 11 & 12 above and below outlet conduits from tanks 11 & 12 leading to drain valves 13a & 13b, return pump 16).  The volumes/portions of tanks 11 & 12 above/below the outlet conduits can be considered two compartments, and 
wherein the first compartment provides a nominal volume and the second compartment provides a filling volume (refer above). 

For Claim 5:
The dishwasher according to claim 4, further comprising a container unit comprising a storage tank and the tank, where the storage tank is fluidically connected to the tank, wherein the storage tank provides a storage volume, wherein the storage volume is equal to or in line with the filling volume (refer to 112(b) regarding there being a distinct “storage tank”.  see Figure 1, refer to an upper volume of tank 11 at/above the feed line via first tank valve 9).  Supply line 17 can indirectly feeds into tank 11 via tank 12.  The volume/portion of tank 11 at/above its feed line via first tank valve 9 can read on the storage tank.  

For Claim 6:
The dishwasher according to claim 5, wherein the tank is fluidically connected to the fresh water inlet device with fluidic interposition of the storage tank (refer to claim 5 rejection).   

For Claim 8: 
The dishwasher according to claim 5, wherein the tank and the storage tank are formed in one piece (refer to claim 5 rejection). 

For Claim 11: 
The dishwasher according to claim 1, further comprising a pump and/or a discharge valve integrated into a fluid connection between the washing container and the tank (see Figure 1, drain pump 8, return pump 16), and/or 
wherein the fluid connection between the washing container and the tank comprises a siphon. 

For Claim 16: 
The dishwasher according to claim 5, wherein the storage tank is arranged above the tank (refer to claim 5 rejection). 

For Claim 19:
The dishwasher according to claim 1, wherein the dishwasher is a household dishwasher (see machine translation, [0001]).
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dober et al. (CH 699692, “Dober”) or, in the alternative, under 35 U.S.C. 103 as obvious over Dober et al. (CH 699692, “Dober”) in view of Muxworthy et al. (US 20200208848, “Muxworthy”).
Dober teaches claim 5.  
Dober appears to teach the following:

For Claim 9: 
The dishwasher according to claim 5, wherein the tank and/or the storage tank are connected to a vent and/or an overflow (see Figure 1, refer to outlet conduits from tanks 11 & 12 leading to drain valves 13a & 13b, return pump 16).  Examiner interprets the outlet conduits as an overflow.  

If challenged, Examiner considers overflow pipes as well-known regarding evaporator tanks and refers to Muxworthy, who teaches a tank with an evaporator and to address liquid volume exceeding the capacity of an evaporator tank using an overflow pipe (see Muxworthy’s Figure 1, active holding tank 102, evaporator coil 112, overflow pipe 114.  [0150]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dober, and more particularly, to apply an overflow pipe as taught by Muxworthy so as to address liquid volume exceeding the capacity of the tank.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (CH 699692, “Dober”) as applied to claims 1 & 5 above, or in the alternative, further in view of Loichinger (EP 2193741).  Applicant provided Loichinger in an IDS and Examiner has provided a machine translation thereof.  
Dober teaches claim 1.
Dober teaches the following of claim 3 except where underlined:

For Claim 3: 
The dishwasher according to claim 1, wherein the tank is arranged below the washing container with a gap between the top wall and the washing container bottom, and 
wherein a distance between the top wall and the washing container bottom is between 3 mm and 30 mm. 

Examiner however, considers this to be an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”).  One of ordinary skill in the art would be motivated to locate tanks 11 and/or 12 nearer tank 1 so as to minimize space occupation.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dober, and more particularly, to rearrange tanks 11 and/or 12 nearer tank 1 so as to minimize space occupation.

Additionally/alternatively, Examiner refers to Loichinger as teaching positioning a heat coupling tank (effectively a gap when emptied of water) between an evaporator tank/chamber and the bottom of a washing chamber, with said heat coupling tank extending only a few millimeters perpendicular to the tub wall, with said heat coupling tank allowing for selective thermal coupling between the tub and the tank holding the evaporator (see Loichinger’s Figure 2, tub 1, evaporator 10, heat storage 14, heat coupling tank 16.  machine translation, [0022]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dober, and more particularly, to apply a heat coupling tank as taught by Loichinger so as to selectively thermally couple the tub 1 with the tanks 11 or 12 holding the evaporators 22a & 22b.  

Dober teaches claim 5.
Examiner considers rearrangement of parts or alternatively teachings of Loichinger would also apply to the following:

For Claim 7:
The dishwasher according to claim 5, wherein the storage tank is at least partially laterally adjacent to the washing container (refer to claim 3 rejection regarding rearrangement of parts and Loichinger).  Examiner considers rearrangement of parts would also apply to claim 7.  Additionally, Loichinger teaches such arrangement with regards to the sump of the tub (see Loichinger’s Figure 2, tub 1, sump 4, evaporator 10, heat storage 14, heat coupling tank 16).    

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (CH 699692, “Dober”) as applied to claim 1 above, and further in view of Muxworthy et al. (US 20200208848, “Muxworthy”).
Dober teaches claim 1.
Dober does not appear to teach the following regarding tanks 11 and/or 12:

For Claim 10: 
The dishwasher according to claim 1, wherein a tank ventilation is formed at a highest point of an inclined top wall of the tank. 

Muxworthy however, teaches venting and/or applying a pressure safety valve to a tank having an evaporator to prevent over-pressurization (see Muxworthy’s Figure 1, active holding tank 102, evaporator coil 112.  [0171]).  One of ordinary skill in the art would expect the vent to be applied towards an upper portion/top of the tank to allow steam to escape while minimizing loss of water in the liquid form.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dober, and more particularly, to apply a vent or pressure safety valve as taught by Muxworthy to tanks 11 and/or 12 to prevent over-pressurization thereof.  

Regarding the top wall being “inclined”, Examiner cites case law regarding obvious change in shape (see MPEP 2144.04, “Change in Shape”).  
To advance prosecution, Examiner further notes Loichinger teaches this “inclined” top wall (see Loichinger’s Figure 2, tub 1, evaporator 10, heat storage 14, heat coupling tank 16).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718